Journal Entries: (1) Jan. 8,1834: writs of capias and habeas corpus ordered issued; (2) Jan. 13, 1834: defendant discharged from custody of sheriff and placed in custody of United States marshal, defendant arraigned, plea of not *220guilty, plea withdrawn and plea of guilty entered, remand to prison; (3) Jan. 15, 1834: sentence.
Papers in File (1833-34): (1) Affidavit of Edwin H. Lothrop; (2) writ of habeas corpus to the sheriff of Lenawee County, return; (3) writ of capias to the United States marshal, return; (4-5) subpoenas; (6) indictment; (7) letter—B. J. Mather to United States attorney.
File No. 96.